MEMORANDUM **
Martha Cecilia Garcia, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying her second motion to reopen and to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of the motion to-reopen and to reconsider for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s initial order dismissing Garcia’s direct appeal because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). Further, we lack jurisdiction to review the BIA’s order denying Garcia’s first motion to reopen and reconsider because the petition for review is not timely as to that order. See Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3 (9th Cir.2004) (per curiam).
Garcia has failed to provide argument on the BIA’s order denying her second motion to reopen and to reconsider in her opening brief, and has therefore waived *367any challenge to that order. See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir.2007).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.